Citation Nr: 1438475	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  Some of this service was in the Republic of Vietnam (RVN), for which he was awarded several decorations to include a Combat Infantryman Badge.  

The Veteran was found incompetent to handle disbursement of Department of Veterans Affairs (VA) compensation benefits in an August 1997 (notice was not sent until October 1997) rating decision.  As such, a fiduciary was appointed.  This fiduciary, his wife, accordingly has authority to file claims and appeal unfavorable determinations made with respect to them on the Veteran's behalf.

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.  SMC by reason of the need for regular aid and attendance and being housebound was denied therein.  This determination was appealed by the Veteran's fiduciary.  In doing so, she failed to appear for a requested hearing.  A subsequent statement about her inability to appear did not contain a request to reschedule.  The request therefore is deemed withdrawn.  38 C.F.R. § 20.704(d).  In September 2011, the Board remanded this matter for additional development.  Adjudication based on review of the Veteran's paper and electronic claims files now may proceed.  


FINDING OF FACT

The Veteran has one service-connected disability rated as total, but he is not unable to care for himself with respect to dressing, hygiene, feeding, or toileting; incapable of protecting himself from dangers in his daily environment; or substantially confined to his dwelling and the immediate premises as a result of it.


CONCLUSION OF LAW

The criteria for establishing SMC based on the need for regular aid and attendance of another person or by reason of being housebound are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prejudice as to notice has not been alleged by the Veteran, his fiduciary, or his representative, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A pre-decisional March 2007 letter notified them of the criteria for establishing SMC based on the need for regular aid and attendance from another person and based on being housebound, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how an effective date would be assigned if SMC were granted.  

VA also has a duty to assist with respect to a claim for VA benefits [38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)], to include a requirement to aid the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records and service personnel records, though they have been obtained, are irrelevant to SMC.  His VA treatment records have been obtained, the more recent pursuant to the Board's September 2011 remand.  No private treatment records have been obtained because none have been identified by the Veteran, his fiduciary, or his representative.  In April 2007 and in November 2011, the Veteran underwent VA medical examinations.  The latter was in compliance with the remand.  It was addended in December 2012.  To the extent there was no review of any claims file, each examiner otherwise was aware of the Veteran's history because he and his fiduciary recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  They also were interviewed about him, and he was assessed.  These actions provide sufficient detail so that this determination is fully informed.  As such, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that the Veteran, his fiduciary, and his representative have not identified any necessary further development that is uncompleted.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  SMC

SMC may be granted to a Veteran by reason of the need for regular aid and attendance from another person or by reason of being housebound.  In other words, a Veteran may receive SMC either on the basis of needing the regular aid and attendance of another person or on the basis of being housebound but not for both reasons simultaneously.  A greater monthly compensation benefit is awarded for SMC by reason of the need for regular aid and attendance from another person than for SMC by reason of being housebound.  38 U.S.C.A. §§ 1114(l), (s).

A prerequisite for SMC by reason of the need for regular aid and attendance from another person is a total service-connected disability.  VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 2, Section H.44.b.  It is payable if the Veteran, due to service-connected disability or disabilities, has the anatomical loss or loss of use of both feet or one hand and one foot, is blind in both eyes, is permanently bedridden, or is with such significant disabilities or so helpless as to need regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  A constant need for such is not required.  38 C.F.R. § 3.352(a).  Aid and attendance factors include being bedridden, the inability to dress or undress, to keep clean and presentable, to feed, or to attend to the wants of nature, the frequent need to adjust prosthetic or orthopedic appliances which cannot be done without help, and incapacity necessitating help to protect against dangers in the daily environment.  Id.  Not all, but at least one, must be met.  Turco v. Brown, 9 Vet. App. 222 (1996).

SMC by reason of being housebound is payable if the Veteran has a total service-connected disability and either has an additional service-connected disability or disabilities independently ratable at 60 percent or more or is permanently housebound due to the service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The additional service-connected disability or disabilities must separate and distinct from and involve different anatomical segments or bodily systems than the total service-connected disability.  38 C.F.R. § 3.350(i)(1).  Permanently housebound means substantially confined to the dwelling and immediate premises (or, if institutionalized, to the ward or clinical areas) with reasonable certainty that such will persist for life.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  Substantially confined does not mean being unable to leave the dwelling and immediate premises at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006); Howell v. Nicholson, 19 Vet. App. 535 (2006).

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Based on the evidence, the Board unfortunately finds that SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is not warranted.  The Veteran has only one service-connected disability, posttraumatic stress disorder (PTSD).  A September 2002 rating decision increased the rating for this disability to 70 percent effective on a date in June 2002.  A total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD also was awarded as of this same date.  Such a TDIU predicated on a single service-connected disability constitutes a total service-connected disability.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, this prerequisite for SMC on both of the aforementioned bases is satisfied.

It follows from the aforementioned that the Veteran does not have a service-connected disability or disabilities ratable at 60 percent or more independent of his PTSD.  Thus, SMC by reason of being housebound turns on whether or not he is permanently housebound due to his PTSD.  SMC by reason of the need for regular aid and attendance from another person turns on whether or not he satisfies one or more of the relevant factors for such.  The Veteran indeed does not have the anatomical loss or loss of use of both of his feet or one of his hands as well as one of his feet as a result of his PTSD.  He also is not blind in both of his eyes or permanently bedridden as a result of it.  Neither VA treatment records nor the VA medical examinations mention such an affliction whether due to PTSD or some other disability.  Further, it is reiterated that the Veteran's fiduciary is his wife.  Her statements have not referenced any of the aforementioned afflictions.

Regarding the aid and attendance factors, there once again is no indication that the Veteran is bedridden.  There also is no indication in VA treatment records or medical examinations that he has the frequent need to adjust a prosthetic or orthopedic appliance which requires help.  A lack of notation of something where it would be expected, like during treatment and especially upon relevant examination in this and the aforementioned regard, strongly suggests that it is not present.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The Veteran's fiduciary also has not mentioned any appliance needing adjustment.  Even if such did exist, it finally is difficult to see why help doing so would be required by virtue of PTSD.  That leaves the inability to dress or undress, to keep clean and presentable, to feed, or to attend to the wants of nature, and incapacity necessitating help to protect against dangers in the daily environment.

The Veteran's fiduciary has submitted statements reporting that she cannot work because she feels she cannot leave him alone.  She notes in particular that he has seizures, dizzy and black out spells, memory loss, disorientation, anger with violent outbursts, and impaired thought processes as well as communication.  She further notes that she cooks for him and makes sure he takes his medication.  Finally, the Veteran's fiduciary points out that he falls, sleeps a lot, cannot answer the phone or do other simple tasks, and hardly knows what is going on anymore.  The Veteran's fiduciary is a lay person because there is no indication that she has any medical background.  Lay persons are competent to report what they personally experience or observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  The reports of the Veteran's fiduciary therefore are competent.

Factors to assess the credibility of competent lay reports include bias, interest, inconsistency, implausibility, bad character, malingering, a desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran, and thus his fiduciary, clearly has an interest in the determination that is made.  An award of SMC means greater monthly compensation benefits, which raises the possibility of them being motivated by a desire for monetary gain.  However, the reports of the Veteran's fiduciary are facially plausible.  They also generally are consistent with one another.  They further are somewhat consistent with the other evidence, which consists of medical evidence.  They are consistent with the medical evidence but only to an extent.

Specifically, VA treatment records generally document that the Veteran has occasional seizures, since they are reasonable well-controlled with medication, as a result of head trauma sustained just after his separation from service.  May 2010 records show that he has confusion, memory loss, anxiety, tearfulness, and other emotions for a period, and sometimes for an extended period, after a seizure.  He is accident prone.  For example, a March 2005 record reflects that he was involved in a motor vehicle accident (MVA) while driving, and a March 2006 record reflects that he was hit in the head with a ladder.  August 2009 records show that he began feeling badly while making lawn chairs in a barn.  Finally, the Veteran's suffered an assault to the head by his son and burned his hand per records dated in June and October 2011.  He has been actively involved in his treatment, though his fiduciary also is very involved.  For example, both he and his fiduciary voiced understanding of audiological recommendations in December 2009.  He discussed his medications with his primary care physician over the telephone in June 2010.  

With respect to the August 2009 incident, the Veteran was found to be alert and awake.  He was not confused or disoriented but rather oriented to person, place, and time and without a fall history after the June 2011 incident.  Yet, it was noted in the May 2010 records that his post-seizure symptoms made it difficult to work or get things done around the home.  At the April 2007 VA medical examination, the Veteran further was disoriented to time.  His memory further was markedly impaired, his behavior grossly inappropriate, his communicate grossly impaired, his affect and mood abnormal, his judgment impaired, and his abstract thinking abnormal.  Yet his appearance and hygiene were appropriate, as were his thought processes.  He finally did not have any suicidal or homicidal ideation.  As such, the examiner opined that he did not appear to pose a threat to himself or others.  

It additionally was opined that the Veteran's symptoms were not attributable to his PTSD.  The final opinion was that he has some difficulty performing activities of daily living, is limited physically because of his seizures, is unable to engage in recreation because he loses his balance or even falls, and is unable to establish and maintain relationships excluding those with family because of his seizures, speech, and memory.  In May 2007, the Veteran's VA primary care physician opined that he requires aid and attendance due to cognitive impairment, a history of seizures, and ambulatory dysfunction.  It was noted that he is not allowed to go places further than one tenth of a mile from his house on his own, needs mental support because of memory problems and the risk of seizures status post a head injury, is confused about simple everyday tasks, and has a limping gait with occasional falls.

Upon VA medical examination in November 2011, the Veteran was slow to respond and often could not answer questions.  The examiner found that his seizures resulting from a traumatic brain injury (TBI) caused moderate memory, attention, concentration, and executive function impairment.  It also was found to cause mildly impaired judgment, disorientation to at least two spheres (situation in addition to the aforementioned), mildly decreased motor activity, and some inability to communicate and comprehend.  Another examiner found that the Veteran is totally occupational and socially impaired.  It was noted that he is anxious, suspicious, and disoriented to time or place as well as spatially.  Additionally noted was his flattened affect, memory impairment to include for names he should know, impaired judgment and abstract thinking, difficulty understanding complex commands, adapating to stressful circumstances, and in establishing and maintaining relationships, and intermittent inability to perform activities of daily living including maintaining minimal personal hygiene.

This latter examiner further noted that the Veteran is capable of doing most activities of daily living without help.  Examples to include making breakfast and coffee, maintaining personal hygiene, and dressing were cited.  Yet it also was pointed out that he no longer drives and that he must be prompted to take medication.  It was opined that the Veteran would more than likely have difficulty with daily living without help.  Further opined was that it is not possible to differentiate the impairment due to his PTSD from that due to his head trauma.  Neuropsychological testing was referenced as being potentially useful in this regard.  In the December 2012 addendum to this examination, however, a new examiner deemed such testing unnecessary.  It was noted that, while the impairment could be attributable either to PTSD or the head trauma, the Veteran's primary care physician and the first portion of the November 2011 examination agreed that it was attributable to the TBI.

Moreover, the addendum noted that neither the Veteran's primary care physician nor the April 2007 examination convey that his impairment is due solely to PTSD.  It finally contained the opinion that he is not in need of aid and attendance or unable to leave his house due solely to PTSD.  That he is able to perform basic activities of daily living at the time of the most recent examination was highlighted.  Toileting was referenced in this regard in addition to the aforementioned.  No longer driving because he does not remember where he is going was attributed to disorientation, and was deemed inconsistent with impairment as a result of PTSD.  The other reason provided for not driving, the fiduciary's report that he would follow too closely behind other cars, was not discussed.  Finally, a March 2012 field examination reveals that the Veteran was neat and appropriately dressed but also had memory loss and was incontinent, incoherent, and oriented only to person.

The Veteran's fiduciary, in sum, is credible with a few exceptions.  Both she and the medical evidence are in agreement that the Veteran is impaired because of his PTSD and a head trauma or injury also characterized as a TBI.  Her belief that his head trauma or injury/TBI is due to his PTSD is acknowledged.  All indications are that it was the result of a MVA in 1972.  The allegation that it was caused by the Veteran having a flashback related to his time in the RVN has not been established.  Indeed, service connection for chronic brain syndrome due to trauma with convulsive disorder, as secondary to service-connected PTSD, was denied in the September 2002 rating decision.  An August 2008 rating decision denied service connection for the same, to include as secondary to PTSD, on the grounds that new and material evidence required for reopening had not been submitted.  This was during the pendency of this appeal.  The Veteran's fiduciary repeatedly alleged the aforementioned, but she did not appeal the determination made.

That only the impairment the Veteran has which is attributable to his PTSD and not that attributable to his head trauma or injury/TBI can be considered in determining whether he is in need of regular aid and attendance from another person or is permanently housebound therefore is reiterated.  Many of his symptoms, such as seizures, dizzy and black out spells, as well as ambulation and gait abnormalities which leads to falls, thus cannot be considered at all.  They indeed have been deemed residuals of his head trauma or injury/TBI.  Yet, the Veteran's other symptoms, chiefly impairment with respect to orientation, memory, mood and affect, judgment, communication, and thinking, can be considered.  They have been deemed to be due at least in part to his head trauma or injury/TBI.  They also have been deemed to be due at least in part to his PTSD.

In that regard, differentiating symptoms of a nonservice-connected disability and those of a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  The November 2011 opinion that differentiating the symptoms of the Veteran's PTSD from those of his head trauma or injury/TBI is impossible is offset by the April 2007 and December 2012 opinions that all are due to the head trauma or injury/TBI.  None of the opinions was supported by a complete rationale.  None of the conclusions made were well-explained, in other words.  The conclusion in the April 2007 opinion indeed was not explained at all.  The conclusions in the other opinions were explained only cursorily.  As such, each opinion has very little probative value.  The positive evidence and the negative evidence thus are in approximate balance.  It follows that the Veteran must be afforded the benefit of the doubt.  This means that his symptoms, save for those attributable solely to his head trauma or injury/TBI, shall be considered in their entirety.

Even so, there is no indication from the medical evidence or from the lay evidence of the Veteran's fiduciary that he cannot dress or undress or that he cannot keep clean and presentable.  He indeed specifically was found capable of dressing, and it is inferred therefrom that he also is capable of undressing.  He further was found to be appropriately dressed.  The Veteran was noted to have an intermittent inability to maintain his personal hygiene.  He generally is able to do so, in other words.  It follows that he usually does not need help in this regard.  Upon observation, no hygiene problems were detected.  The Veteran's fiduciary may cook for him, but that in no way means that he cannot do so himself.  He indeed was found able to make coffee and breakfast.  It further does not mean he cannot feed himself.  An inability to feed indeed conveys an inability to hold utensils, if necessary, and convey food to the mouth rather than an inability to prepare food for consumption.  Loss of coordination of the upper extremities and extreme weakness indeed are identified as examples in this regard.  38 C.F.R. § 3.352(a).  

There also is no indication from the medical evidence or from the lay evidence from the Veteran's fiduciary that he is unable to attend to the wants of nature.  He was found capable of toileting.  Although he later was deemed incontinent, this does not mean he cannot clean up any leakage and put on diapers or otherwise take care of it himself.  With respect to protecting against dangers in the daily environment, the Veteran is accident prone.  This appears to be unrelated to his PTSD, however.  His MVA and burn were not deemed due to a lapse in judgment or disorientation, for example.  These symptoms also do not follow from him feeling badly in a barn or a ladder hitting him.  Finally, his assault injuries were from an assault upon him instead of him assaulting someone else.  There Veteran finally is not substantially confined to his dwelling and the immediate premises.  While he no longer drives for whatever reason, this does not mean that he cannot go places if someone else drives.  Whether or not he is accompanied when this occurs is of no consequence.

Overall, the lay evidence from the Veteran's fiduciary suggests that his level of impairment is worse that the level of impairment shown by the medical evidence.  She notes that he cannot answer the telephone or do other simple tasks, while he was able to communicate over the telephone with his primary care physician.  He also participates in his care, and understood recommendations given to him in this regard just as she did.  He was found able to complete other simple tasks like making coffee and breakfast, and at least one more complex task of making lawn chairs was mentioned.  Contrary to the Veteran's fiduciary, this does not convey that he hardly knows what is going on anymore.  That she feels she cannot leave him alone is acknowledged.  However, this is not due solely to his PTSD.  The April and May 2007 opinions, but particularly the latter, support the Veteran's fiduciary in that they suggest and conclude he is in need of regular aid and attendance.  Yet, they permissibly took into account his PTSD symptoms as well as impermissibly took into account all symptoms of his head trauma or injury/TBI.  
The November 2011 opinion additionally supports the Veteran's fiduciary in that it finds he would have difficulty with daily living without help.  This opinion, unlike the prior opinions, permissibly took into account his PTSD symptoms as well as those symptoms of his head trauma or injury/TBI that cannot be differentiated therefrom.  It did not consider those symptoms of his head trauma or injury/TBI that can be differentiated from his PTSD symptoms.  However, the opinion is worth little probative value.  It is not supported by a complete rationale.  There was no explanation, for instance, of the contradiction in finding the Veteran capable of doing most activities of daily living without help and then concluding that he would have difficulty in that regard.  The December 2012 opinion finally does not support the Veteran's fiduciary.  It is not supported by a complete rationale, and thus is of only some probative value.  Yet, it is worth more probative value than the aforementioned opinion because there is no contradiction in it.

For the foregoing reasons, SMC by reason of the need for regular aid and attendance of another person and by reason of being housebound has not been established.  The preponderance of the evidence indeed is against the Veteran's receipt of this sole benefit sought.  Negative evidence, chiefly the VA treatment records and the December 2012 VA medical opinion, indeed is particularly persuasive.  The positive evidence from the Veteran's fiduciary as well as in the April 2007, May 2007, and November 2011 VA medical opinions, in contrast, is much less persuasive.  Absent an approximate balance between this negative and positive evidence, there is no benefit of the doubt to afford to the Veteran overall.  His claim is denied.





(CONTINUED ON NEXT PAGE)

ORDER

SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


